Case 4:18-cv-00442-ALM-CMC Document 165-1 Filed 06/25/20 Page 1 of 8 PageID #: 9003




                          Exhibit A
Case 4:18-cv-00442-ALM-CMC Document 165-1 Filed 06/25/20 Page 2 of 8 PageID #: 9004




                                    Search Locations and Terms

   The search terms will be applied to the following accounts, platforms, and devices:

   Messaging services and platforms:
   Signal
   Wickr
   Gizmo
   Telegraph
   Zoom

   Social Media Platforms:
   Facebook messenger and private posts
   Twitter direct message and private tweets
   Instagram
   Snapchat
   TikTok
   Vimeo
   YouTube
   Reddit
   LinkedIn direct message and private posts
   Pinterest
   Tumblr
   NextDoor

   Email accounts:
   googie18@aol.com
   Butowsky32@gmail.com
   ebutowsky@gmail.com
   ed@chapwoodinvestments.com
   edwardbutowsky@gmail.com
   googie32@protonmail.com
   gizmo32@protonmail.com
   ebutowsky@icloud.com


   Devices:
   Phones
   iPads
   Hard drives
   Computer, both personal and work
Case 4:18-cv-00442-ALM-CMC Document 165-1 Filed 06/25/20 Page 3 of 8 PageID #: 9005




   SEARCH TERMS:

   1.    Couch
   2.    Lyons
   3.    Fairbanks
   4.    Howley
   5.    Hoft
   6.    Wheeler
   7.    Zimmerman
   8.    Housley
   9.    *@foxnews.com
   10.   Seth
   11.   Aaron
   12.   Mary
   13.   Joel
   14.   Julian OR Assange
   15.   WikiLeaks
   16.   Powe
   17.   Ratner
   18.   Talk AND Media
   19.   Kunstler
   20.   Hersh
   21.   Sy
   22.   Della*Camera
   23.   DNC
   24.   Isikoff
   25.   Cuomo
   26.   Marraco
   27.   Spicer
   28.   Sessions
   29.   *donaldtrump.com
   30.   *.gov
   31.   “White House”
   32.   Kash
   33.   “McInerney” AND (“Rich” OR “Wheeler”)
   34.   “vmaya” AND (“Rich” OR “Wheeler”)
   35.   “Peter Berg” AND (“Rich” OR “Wheeler”)
   36.   “Kim Sams” AND (“Rich” OR “Wheeler” OR “NPR” OR term! OR “services
         agreement”)
   37.   McCabe
   38.   Ebay
   39.   Dropbox
   40.   Debunking
   41.   Johnson AND Larry
   42.   Binney
   43.   Loomis
Case 4:18-cv-00442-ALM-CMC Document 165-1 Filed 06/25/20 Page 4 of 8 PageID #: 9006




   44.   Wiebe
   45.   Schoenberger
   46.   Defango
   47.   Chavez
   48.   Manuel
   49.   Manny
   50.   Flippo
   51.   Burkett
   52.   Fitzgibbons
   53.   Shadowbox
   54.   Googie
   55.   FBI
   56.   Whysprtech*
   57.   David AND Edwards
   58.   “Googie 32”
   59.   “Googie32”
   60.   “Googie 18”
   61.   “Googie18”
   62.   “Googie L.P.”
   63.   “Googie LLP”
   64.   (“pay” or “payment” or “paid” or “money” or “deposit” or “donate” or “donation”) and
         (“Couch” or “AFM” or “AFMG” or “America First” or “DC Patriot”)
   65.   (“investigate” or “investigation” or “investigator”) and “Rich”
   66.   (“recording” or “video” or “audio” or “file”) and (“Aaron” or “Rich”)
   67.   Doug AND Berlin
   68.   Thin Blue
   69.   ThinBlue
   70.   Reaganite
   71.   “Judicial Watch”
   72.   Fitton
   73.   “Judicialwatch.org”
   74.   (“video chat” or “video call” or “zoom” or “invited you to a meeting”) and “Rich”
   75.   “13 Hours”
   76.   “Benghazi” and (“book” or “movie” or “deal” or “idea”)
   77.   “Mulroy”
   78.   “Berg” and (“Rich” or “DNC” or “Russia” or “hack” or “Trump” or “WikiLeaks” or
         “Assange”)
   79.   “Patel”
   80.   (“Devin” or “Nunes”) and (“Rich” or “DNC” or “Russia” or “hack” or “Trump” or
         “WikiLeaks” or “Assange”)
   81.    “Dee-O” OR “Dee O.” OR “D.O.”
   82.   Fox
   83.   “death” or “die”
   84.   purple
   85.   Rich and (.gov or Nunes or committee or congress! or Graham or Rep! or Senat!)
Case 4:18-cv-00442-ALM-CMC Document 165-1 Filed 06/25/20 Page 5 of 8 PageID #: 9007




   86.    “video message”
   87.    “goo.gl”
   88.    “please watch”
   89.    “Jonathan Rich”
   90.    Malia
   91.    Beth AND (Bogaerts or Blackburn)
   92.    Orone OR Laizerovich
   93.    ILI AND Solutions
   94.    Wigdor
   95.    *@wigdor
   96.    Christensen
   97.    Willemin
   98.    Folkenflik
   99.    NPR
   100.   “National Public Radio”
   101.   Democratic /3 National
   102.   Nunes
   103.   Retract!
   104.   Reputation!
   105.   Kelsey w/3 Mulka
   106.   Bill AND Shine
   107.   Kathryn AND Murdoch
   108.   Dianne AND Brandi
   109.   Burkman
   110.   Wasserman*Schultz
   111.   Brazile
   112.   Blaugrund
   113.   McGovern
   114.   VIPS
   115.   Deborah AND Sines
   116.   (Shawn or Sean) AND Lucas
   117.   Mueller
   118.   Chapin
   119.   Gogoi
   120.   Cook w/3 (“Leslie” OR “Les”)
   121.   BuzzFeed
   122.   Brian AND Stelter
   123.   Soledad AND O’Brien
   124.   Bannon
   125.   Flores
   126.   Lie
   127.   Lying
   128.   Misrepresent
   129.   False
   130.   Truth
Case 4:18-cv-00442-ALM-CMC Document 165-1 Filed 06/25/20 Page 6 of 8 PageID #: 9008




   131.   Defam!
   132.   Libel
   133.   Slander
   134.   Brad AND Bauman
   135.   Pastorum
   136.   Darcy
   137.   “New York Times”
   138.   “Media Matters”
   139.   Police Department AND (Washington OR Metro OR Metropolitan) DC
   140.   “Morgan Stanley”
   141.   Sally AND Davis
   142.   Blake AND Hounshell
   143.   Claudia AND Koerner
   144.   Ingrisano
   145.   Susman AND Godfrey
   146.   Gottlieb AND Michael
   147.   Governski
   148.   Boies AND Schiller
   149.   Leonard AND Gail
   150.   Kay-Oliphant
   151.   Agrawal
   152.   Massey AND Gail LLP
   153.   Subramanian
   154.   Elisha AND Barron
   155.   Gloria AND Park
   156.   Turner AND Broadcasting
   157.   Anderson AND Cooper
   158.   Tuchman
   159.   Kludt
   160.   Feuer
   161.   Vox
   162.   Coaston
   163.   Bailey AND Glasser
   164.   Greg! AND Porter
   165.   Michael AND Murphy
   166.   CrowdStrike
   167.   Perkins*Coie
   168.   Gottlieb AND David
   169.   Lawrence AND Pearson
   170.   Schwab AND (term! OR “NPR” OR “Rich” OR “Woodhcap” OR “services agreement”)
   171.   Chris AND Richie (term! OR “NPR” OR “Rich” OR “Woodhcap” or “services
          agreement” OR “Woodchap”)
   172.   Bart AND Crowder (term! OR “NPR” OR “Rich” OR “Woodchap” OR “services
          agreement”)
   173.   David AND Webb
Case 4:18-cv-00442-ALM-CMC Document 165-1 Filed 06/25/20 Page 7 of 8 PageID #: 9009




   174.   Corsi
   175.   Refet AND Kaplan
   176.   Greg AND Wilson
   177.   Sammon AND (Bill OR William)
   178.   Zweifach
   179.   Michael AND Clemente
   180.   John AND Moody
   181.   Jay AND Wallace
   182.   Robert AND Hannigan
   183.   Porter AND Berry
   184.   Briganti
   185.   Steve AND Doocy
   186.   Ainsley AND Earhardt
   187.   Gavin AND Hadden
   188.   Griff AND Jenkins
   189.   Brian AND Kilmeade
   190.   Napolitano
   191.   Tom AND Lowell
   192.   Forensicator
   193.   Welltraveledfox
   194.   Adelson AND (Sheldon OR Matan) AND (“NPR” OR “Rich” OR “Wheeler” OR
          “Wigdor” OR “Folkenflik” OR “Assange” OR “Trump”)
   195.   Jonah AND Goldberg AND (“NPR” OR “Rich” OR “Wheeler” OR “Wigdor” OR
          “Folkenflik”)
   196.   Fujihara AND (“FINRA” OR “license” OR “Woodchap” OR term! OR “Rich” OR
          “NPR” OR “damages”)
   197.   Jeff AND Spears AND (“FINRA” OR “license” OR “Woodchap” OR term! OR “Rich”
          OR “NPR” OR “damages”)
   198.   Fastball
   199.   Morgan AND Arnold
   200.   Jeff AND Morgan
   201.   Bale AND (Gary OR Linda) AND (cancel! OR fraud! OR term! OR complain! OR
          damages OR sue OR lawsuit OR fine)
   202.   Janet Mariani AND (cancel! OR fraud! OR term! OR complain! OR damages OR sue OR
          lawsuit OR fine)
   203.   Granderson AND (refer! OR customer! OR cancel! OR complain! OR sue OR lawsuit
          OR “NPR” OR “Wheeler” OR “Rich”)
   204.   Winfred AND Tubbs AND (refer! OR customer! OR cancel! OR complain! OR sue OR
          lawsuit OR “NPR” OR “Wheeler” OR “Rich”)
   205.   Frances AND Mitchell AND AND (cancel! OR fraud! OR term! OR complain! OR
          damages OR sue OR lawsuit OR fine)
   206.   Michael AND Bay AND (“Rich” or “DNC” or “Russia” or “hack” or “Trump” or
          “WikiLeaks” or “Assange” or “NPR” or “Folkenflik”)
   207.   Woodchap AND (“Schwab” or “Waterford” or “SEC” or “FINRA” or “RIA” or
          complain!)
Case 4:18-cv-00442-ALM-CMC Document 165-1 Filed 06/25/20 Page 8 of 8 PageID #: 9010




   208.   Waterford AND (“FINRA” OR “license” OR “Woodchap” OR term! OR “Rich” OR
          “NPR” OR “damages”)
   209.   David AND O’Connor AND (“FINRA” OR “license” OR “Woodchap” OR term! OR
          “Rich” OR “NPR” OR “damages”)
   210.   Knippa AND (“Schwab” or “Waterford” or “Woodchap” or “SEC” or “FINRA” or
          “RIA” or complain! or fraud! or cancel! or term! or damages OR sue or lawsuit or fine)
   211.   Corey AND Smith AND (“Schwab” or “Waterford” or “Woodchap” or “SEC” or
          “FINRA” or “RIA” or complain! or fraud! or cancel! or term! or damages OR sue or
          lawsuit or fine)
   212.   Kinsale AND (“Schwab” or “Waterford” or “Woodchap” or “SEC” or “FINRA” or
          “RIA” or complain! or fraud! or cancel! or term! or damages OR sue or lawsuit or fine)
   213.   Cholene AND Espinoza AND (“Rich” or “Ratner” or “Wheeler” or “Wigdor”)
   214.   Bill AND Pierce AND (“Rich” or “Ratner” or “Wheeler” or “Wigdor” or “Zimmerman”
          or “Housley” or “DNC” or “Russia” or “hack” or “WikiLeaks” or “Assange”)
   215.   Lara AND Logan AND (“Rich” or “DNC” or “Russia” or “hack” or “Trump” or
          “WikiLeaks” or “Assange” or “NPR” or “Folkenflik” or “Zimmerman” or “Wheeler” or
          “Wigdor”)
   216.   Robert AND Tobey AND (“cease and desist” or “Blaugrund” or lawsuit or sue or
          defam!)
   217.   Lindeman AND (“Rich” or “Couch” or “Wheeler” or “Wigdor” or “Zimmerman” or
          “Housley” or “DNC” or “Russia” or “hack” or “WikiLeaks” or “Assange”)
   218.   Turnage AND (“Zimmerman” or “Rich” or “WikiLeaks” or “Assange” or “Wheeler”)
   219.   Owl AND Cybersecurity AND (“Zimmerman” or “Rich” or “WikiLeaks” or “Assange”
          or “Wheeler”)
   220.   Peter AND Newsham AND (“Rich” or “WikiLeaks” or “DNC” or “Assange” or hack or
          “Russia”)
   221.    Craig AND Murray AND (“Rich” or “WikiLeaks” or “DNC” or “Assange” or hack or
          “Russia” or “Couch” or “Zimmerman”)
   222.   Lindsay AND Ram AND (“Rich” or “WikiLeaks” or “DNC” or “Assange” or hack or
          “Russia”)
   223.   Grott AND (fraud! or “Ratner” or sue or lawsuit)
   224.    Zac AND Crain AND (“D Magazine”)



      •   Words in all caps are connectors
      •   * is a wildcard
      •   ! is a root expander
      •   /# means the terms appear with # words of each other
